Citation Nr: 1425090	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has hearing loss and tinnitus that began during military service.  In a statement in support of his July 2009 claim, the Veteran alleges that he was exposed to loud noises in the military in the course of performing his duties as a repairman for teletype, radio and cryptographic equipment.  He also stated that after service, he worked for Western Union and that they gave him a hearing test which showed hearing loss.  

Given the Veteran's competent and credible assertions of experiencing hearing loss and tinnitus from active duty service to present day, the Board finds that remand is required to arrange for a VA examination to determine if the Veteran has a current diagnosis of tinnitus and/or hearing loss and, if so, if the current disabilities are related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, attempts should be made to obtain any available records regarding the Veteran's hearing acuity from Western Union.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, request any medical evidence related to hearing loss and/or tinnitus from the Veteran's former employer, Western Union.

2.  Schedule the Veteran for a VA audiometric examination to ascertain whether he has a current diagnosis of tinnitus or of hearing loss (as defined by 38 C.F.R. § 3.385).  If current diagnoses are found, the examiner must address whether the current hearing loss and/or tinnitus is related to service. 

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or higher degree of probability) that current hearing loss had its onset during the Veteran's period of service or is otherwise related to the Veteran's period of service, including noise exposure as described by the Veteran;

b) whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during the Veteran's period of service or is otherwise related to the Veteran's period of service, including noise exposure as described by the Veteran;

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason, by itself, for rejecting the Veteran's reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

3.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



